UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In rePNG Ventures, Inc. Case No. 09-13162 (CSS) Debtor Reporting Period: February 28, 2010 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Affidavit/ Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements Cash disbursements journals Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Postpetition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. Signature of Debtor Date Signature of Joint Debtor Date /s/ A. Bradley Gabbard 4/16/2010 Signature of Authorized Individual* Date A. Bradley Gabbard VP – Special Projects Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. MOR-1 In rePNG Ventures, Inc. Case No. 09-13162 (CSS) Debtor Reporting Period: February 28, 2010 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the “CURRENT MONTH – ACTUAL” column must equal the sum of the four bank account columns. The amounts reported in the “PROJECTED” columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1). Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNTS CURRENT MONTH CUMULATIVE FILING TO DATE OPER. PAYROLL TAX OTHER ACTUAL PROJECTED ACTUAL PROJECTED CASH BEGINNINGOF MONTH RECEIPTS CASHSALES ACCOUNTS RECEIVABLE LOANS AND ADVANCES SALEOFASSETS OTHER(ATTACHLIST) TRANSFERS(FROMDIP ACCTS) TOTALRECEIPTS DISBURSEMENTS NET PAYROLL PAYROLL TAXES SALES, USE, & OTHER TAXES INVENTORY PURCHASES (SEE ATTACHMENT) SECURED/ RENTAL/ LEASES INSURANCE ADMINISTRATIVE SELLING OTHER(ATTACHLIST) OWNER DRAW * TRANSFERS (TO DIP ACCTS) PROFESSIONAL FEES U.S. TRUSTEEQUARTERLY FEES COURT COSTS TOTAL DISBURSEMENTS NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED(SEE ATTACHMENT) DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:(FROM CURRENT MONTHACTUAL COLUMN) TOTAL DISBURSEMENTS $ LESS:TRANSFERS TO DEBTOR IN POSSESSIONACCOUNTS $ PLUS:ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES(i.e. from escrow accounts) $ TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $ MOR-1: Schedule A-1 PNG Ventures, Inc. (Consolidated) Projected Cash FlowChapter 11 Operations April 13, 2010 September '09 October '09 Nov '09 Dec '09 Jan '10 Feb '10 Inception to Cash Flow Projection: Actual Actual Actual Actual Actual Actual Date Actual Revenues: Revenue Receivable Collections Other - Net ProceedsGreenfield Facility ) ) ) Total Cash Collections Cost of Sales: Natural Gas Purchases Freight/Transportation Other - Total Cost of Sales Gross Margin Collected Operating Expenses: Payroll and other Compensation All Other Operating Expenses Cash Flow From Operations ) ) Debt Service Expense: Greenfield Interest Factor ) Other Greenfield Administration - - - ) Total Debt Service Expense ) Chapter 11 Expenses: El Paso (Critical Vendor Payment) - ) Debtors' Counsel (Fox Rothschild) Fees/Costs - ) ) ) Debtors' Financial Advisor (NHB) Fees/Costs - - - ) US Trustee Fees - ) - - ) - ) Creditors Committee Professional Fees/Costs - Noticing Claims/agent's fees/notices - ) - ) - ) ) DIP Financing Legal Fees ) ) ) - ) ) Other Expenses - Total Chapter 11 Expenses - ) Other Cash Flow Items: Capital Expenses/Changes in WC, Other ) Total Other ) Net Cash Flow ) Cash Balance at End of Period MOR-1: Schedule A-2 Projected Cash FlowChapter 11 Operations April 13, 2010 September '09 October '09 Nov '09 Dec '09 Jan '10 Feb ‘10 Actual Actual Actual Actual Actual Actual Accounts Receivables Analysis: Balance at Beginning of Period Collections ) Billings Balance at End of Period Greenfield debt as % of Receivables % Greenfield Debt Schedule Balance at Beginning of Period Advances Interest and Account Fees Legal Fees (admin expense) - - Repayments ) Balance at End of Period Jan '10 Feb ‘10 Analysis of Total Expenditures by Debtor: Actual Actual PNG Ventures, Inc. - - Applied LNG Fleet Star, Inc. Arizona LNG Earth Leasing - - New Earth LNG - - Total Expenditures Total Expenditures Check Total MOR-1a In rePNG Ventures, Inc. Case No. 09-13162 (CSS) Debtor Reporting Period:February 28, 2010 BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page. Operating Payroll Tax Other # BALANCE PER BOOKS BANK BALANCE (+) DEPOSITS IN TRANSIT (ATTACH LIST) (-)OUTSTANDING CHECKS (ATTACH LIST) OTHER(ATTACH EXPLANATION) (See Attachments) ADJUSTED BANK BALANCE * * Adjusted bank balance must equal balance per books DEPOSITS IN TRANSIT Date Amount Date Amount Date Amount Date Amount CHECKS OUTSTANDING Ck. # Amount Ch. # Amount Ck. # Amount Ck. # Amount OTHER MOR-1b In rePNG Ventures, Inc. Case No. 09-13162 (CSS) Debtor Reporting Period: February 28, 2010 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. Check Amount Paid Year-To-Date Payee Period Covered Amount Approved Payor Number Date Fees Expenses Fees Expenses Logan & Company Jan-10 Applied LNG Nachman Hayes 1-Dec Applied LNG 2338-9 10-Jan Greenfield Commercial Jan-10 Applied Offset Feb-10 US Trustee 0 Fox Rothschild Dec-09 Applied LNG WT 10-Jan MOR-2 In rePNG Ventures, Inc. Case No. 09-13162 (CSS) Debtor Reporting Period:February 28, 2010 STATEMENT OF OPERATIONS
